Citation Nr: 1631660	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO. 07-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976. The Veteran has additional service in the United States Marine Corps Reserves.

Effective April 2007, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the October 2007 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the Board's office in Washington D.C., which was scheduled for  June 2009. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Veteran did not  submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

The Board previously remanded the appeal to the RO for additional development in August 2009, September 2011, February 2014, July 2015, and December 2015. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  
 
FINDINGS OF FACT

1. The Veteran has a current disability manifested by diabetes mellitus. 

2. The Veteran did not serve in an area in which exposure to tactical herbicide agents may be presumed and the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service.

3. Symptoms of diabetes mellitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's diabetes mellitus is not etiologically related to active service. 

4. The Veteran's diabetes mellitus is not proximately due to, or aggravated by, his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure and as secondary to PTSD, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in October 2005, prior to the initial adjudication of the claim in February 2006. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. In a February 2014 notice letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection on a secondary basis. The notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from January 2016, a VA medical opinion from December 2014, and the Veteran's statements. 

The Veteran was afforded a VA examination in January 2016. 38 C.F.R. § 3.159(c)(4). In addition, a VA medical opinion was obtained in December 2014. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examination and opinion are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus. 38 C.F.R. § 3.309(e). In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). For diabetes mellitus, the prescribed time period within which the disease must manifest to a compensable degree is any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ), those who served on certain military bases in the Kingdom of Thailand, and individuals who served in the Air Force or Air Force Reserves with repeated contact with C-123 aircraft. See 38 C.F.R. §§ 3.307(a)(6)(iv), (v); VA's Adjudication Procedures Manual (Manual), M21-1, Part IV, Subpart ii, Chapter 1, Section H.

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. 
§ 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure.

Finally, service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus

The Veteran contends that service connection is warranted for diabetes mellitus. Specifically, the Veteran contends that he developed diabetes mellitus as a direct result of exposure to Agent Orange. Alternatively, the Veteran contends that his diabetes mellitus is either caused or aggravated by his service-connected PTSD. 

The Veteran has a current disability manifested by diabetes mellitus. Following VA examination in January 2016, the VA examiner diagnosed type II diabetes mellitus, and noted the initial date of onset as 2002. The VA examiner indicated the Veteran's current treatment regimen included a restricted diet and daily insulin injections. In addition, the VA examiner noted that the Veteran developed nephropathy as a complication of his diabetes mellitus. 

The Veteran's primary contention is that he developed diabetes mellitus as a result of exposure to Agent Orange. After a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides, including Agent Orange. 

The Veteran did not serve in the Republic of Vietnam or in any location for which exposure to herbicides is presumed. In the context of the pending appeal, the Veteran has not asserted that he has service within the Republic of Vietnam. However, the Veteran has asserted such service in other contexts. A December 1982 VA neuropsychiatric examination report reflects that the Veteran reported serving "several months in 1973 in Viet Nam. He could not remember whether he stayed three or six months in Viet Nam. He then [was] transferred to Japan, was sent back to the States, and back to Japan again." See also February 2007 VA Mental Health Treatment Record (Veteran reported "nightmares about Vietnam"); December 2011 VA Psychiatric Examination Report. The Veteran also reported service within the Kingdom of Thailand. See January 1979 VA Mental Health Treatment Record (Veteran reported "nightmares of being back in Thailand.").

Service department records demonstrate no service in the Republic of Vietnam, the Kingdom of Thailand, or in any location where herbicide use has been recognized. The Veteran's DD Form 214 reflects that the Veteran served 11 months and 24 days of foreign service. Additional service department records indicate that this service occurred at the United States Marine Corps Air Station in Iwakuni, Japan, from November 1973 to October 1974. 

In December 2005, the RO submitted a Personnel Information Exchange System (PIES) request seeking verification of whether the Veteran had service in the Republic of Vietnam. A PIES response was received in January 2006, indicating that "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam." 

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is competent to provide lay testimony regarding his whereabouts during his military service. However, the Board finds the contentions that he served within the Republic of Vietnam or the Kingdom of Thailand not  credible. The Veteran's inconsistent statements regarding the circumstances of his service are in direct conflict with official service department records documenting no such service. Accordingly, the Veteran is not entitled to the presumptive exposure provisions contained in 38 C.F.R. § 3.307(a)(6). 

In the context of the current claim, the Veteran contends that he was exposed to Agent Orange while serving at the United States Marine Corps Air Station in Iwakuni, Japan. The Veteran contends that he served on a Nuclear, Biological, and Chemical (NBC) clean-up team, and, as a result, was exposed to Agent Orange. In essence, the Veteran contends that actual exposure to herbicides has been shown, and, therefore, he is entitled to presumptive service connection under 38 C.F.R. § 3.309(e). See Haas, 525 F.3d 1168; Combee, 34 F.3d 1039. 

In his January 1979 application for disability compensation for a skin condition, seizures, a nervous condition, and generalized weakness, the Veteran indicated his belief that his symptoms were due to "exposure to chemicals ... [and] radioactive substances in Japan."  

During a January 1979 VA mental health treatment examination, the Veteran reported that "he believes the chemicals he worked with during the service (DDT, Agent Orange, radiation waste, biological warfare) are acting on and destroying his body."

During a June 1979 VA examination for an acquired psychiatric condition, pseudofolliculitis, and tinea pedis, the Veteran reported that "one of his assignments in the Marines was disposal of radioactive and chemical materials." The Veteran indicated that "he worried constantly about what effects the exposure to these materials may have had on him." In a separate, contemporaneous examination, the Veteran reported serving in "the Marine Biological Warfare school, and as a part of that training, he helped in disposal of some old radiological and chemical materials that were in containers." Following the second VA examination, the VA examiner documented "no signs of illness due to any possible exposure to radiological and chemical materials." 

In a March 2006 statement, the Veteran reported that he "handled and cleaned up Agent Orange, mustard gas (from WWII) and other chemicals" as part of an NBC clean-up team based out of Japan. The Veteran also indicated, however, that he was unable to locate or provide any documentation. 

In a June 2009 Informal Hearing Presentation, the Veteran's representative indicated that he spoke with the Veteran via telephone. At that time, the Veteran reported that "he recalled moving barrels with orange stripes around the base for disposal." 

In an October 2012 statement, the Veteran indicated that from May 1973 to April 1974, he served at the Marine Corps Air Station in Iwakuni, Japan. The Veteran indicated that he was assigned to a NBC clean-up team, where, on three or four occasions, he and nine other service members were responsible for cleaned empty Agent Orange barrels. The Veteran indicated that they cleaned approximately 60 barrels at a time.

Despite the Veteran's contentions, service department records demonstrate no actual exposure to herbicides. Service department records do not reflect that the Veteran served as part of an NBC clean-up team while stationed in Japan. The Veteran's DD Form 214 lists his military occupational specialty as heavy vehicle operator. 

In August 2011, the VA Compensation Service provided a document detailing the locations of all domestic and foreign locations where the VA and Department of Defense have identified use, testing, or storage of tactical herbicides, including Agent Orange. This document does not list any locations within Japan. 

In October 2012, the RO sent correspondence to the Marine Corps Archives and Special Collections seeking verification whether the Veteran was exposed to chemicals, including Agent Orange, as part of an NBC clean-up team. In November 2012, the RO received a response, indicating that command chronologies were located at the National Archives and Records Administration (NARA), which the RO subsequently contacted. In December 2012, the NARA responded, indicating that they "examined the command chronologies for the period indicated, but found no mention of chemical clean-up teams." The NARA acknowledged, however, that the command chronologies are mostly limited to a period between 1965 and 1971. 

In a January 2013 memorandum, the RO made a formal finding regarding the lack of information needed to corroborate a claim associated with exposure to herbicides. The RO noted responses from the VA Compensation Service, Marine Corps Archives and Special Collections, and NARA, and determined that the Veteran's contentions that he was exposed to herbicides while stationed at Iwakuni, Japan, could not be corroborated. 

While the Veteran's statements regarding exposure to Agent Orange have been consistent, they are in direct conflict with service department records that reflect no use, storage, or testing in Japan. Moreover, while a veteran may be competent to provide lay evidence regarding the circumstances of his service, the Veteran has not demonstrated that he is competent to discern Agent Orange or other herbicide apart from other chemicals to which he might have been exposed during service. Accordingly, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during active service. Therefore, presumptive service connection based on exposure to herbicides is not warranted. 

The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus manifested during service or that the Veteran experienced chronic symptoms attributable to diabetes during service. Service treatment records demonstrate no diagnosis of or treatment for diabetes during service or any complaints of symptoms that have been attributed to the Veteran's diabetes. The July 1976 service separation examination report documents a normal endocrine system examination and a urinalysis negative for the presence of sugar. The Veteran does not otherwise contend that he experienced symptoms of diabetes during service.

The preponderance of the evidence is also against a finding that symptoms of diabetes mellitus manifested to a compensable degree within one year of service or were continuous since service separation. Further, the preponderance of the evidence is against a finding that the Veteran's diabetes is otherwise related to active service. 

A June 1979 VA laboratory test report reflects that the Veteran's blood glucose level was 85 milligrams per deciliter (mg/dL). The report indicated that this measurement was within the normal range. A contemporaneous urinalysis was negative for the presence of sugar. 

A March 1987 VA hospital discharge summary report reflects that the Veteran's blood glucose level upon admission was 126 mg/dL. A contemporaneous urinalysis was negative for the presence of sugar. 

A July 1987 VA treatment records reflects that the Veteran reported urinary frequency. A contemporaneous urinalysis was negative for the presence of sugar. 
The treating clinician diagnosed prostatitis. 

A November 2004 private treatment record reflects that the Veteran reported a current diagnosis of diabetes mellitus and currently taking an oral hypoglycemic medication as treatment. A contemporaneous laboratory report indicates that his blood glucose level was high at 108 mg/dL. A contemporaneous urinalysis was negative for the presence of sugar.

A January 2007 VA diabetology consultation report reflects that the Veteran reported an onset of diabetes as occurring in 2000. A separate January 2007 VA treatment record reflects that the Veteran reported an onset of diabetes as occurring in 2002. VA mental health treatment records dated between 1999 and 2001 do not reflect a diagnosis of diabetes mellitus and do not list any diabetes-related medications under the list of current prescriptions. 

Following VA examination in January 2016, the VA examiner opined that the Veteran's diabetes mellitus was less likely than not incurred during service, manifested to a compensable degree within one year following service separation, or was otherwise etiologically related to active service. The VA examiner noted the initial diagnosis of the Veteran's diabetes as occurring in 2002. The VA examiner noted the June 1979 normal blood glucose level and no mention of diabetes in VA medical records during the 1980s. 

The Veteran separated from service in August 1976. The preponderance of the evidence indicates that the Veteran was diagnosed with diabetes mellitus in 2002, over 25 years after service separation. In June 1979, three years following service, the Veteran's blood glucose level was normal. While the Veteran demonstrated a blood glucose level of 126 mg/dL in March 1987, ten years following service separation, the Veteran was not diagnosed with diabetes at that time, and no symptoms attributable to diabetes were identified. Accordingly, symptoms of diabetes mellitus did not manifest to a compensable degree within one year of discharge from service and were not continuous since service. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of diabetes mellitus falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Diabetes mellitus requires specialized training for a determination as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Consequently, the Veteran's statements that attempt to establish continuity of symptomatology or relate diabetes mellitus to active service are of no probative value. 

There is no evidence of record of diabetes mellitus during service or immediately following service. See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent). No medical professional has provided competent medical evidence linking the Veteran's diabetes mellitus to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion. Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diabetes mellitus.

To the contrary, the January 2016 VA examiner opined that the Veteran's diabetes mellitus was less likely than not related to his active service. The VA examiner reviewed the claims file and provided a medical opinion supported by adequate rationale. The VA examiner's opinion is competent and probative medical evidence against the Veteran's claim. There are no conflicting competent medical opinions of record.

Finally, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is proximately due to, or aggravated by, his service-connected PTSD. 

In several statements in support of the appeal, the Veteran, through his representative, contended that it is a medically established fact that PTSD adversely affects systemic disease processes, such as cardiovascular conditions. By extension, therefore, PTSD must have an adverse effect on diabetes mellitus. See October 2013 Informal Hearing Presentation; see also May 2015 Informal Hearing Presentation. Neither the Veteran nor his representative, however, has presented any medical evidence to support this contention, but instead has referred generally to VA's PILOTS database (Published International Literature on Traumatic Stress). 

In a February 2015 VA Form 646, the Veteran, through his representative, indicated that his symptoms associated with his PTSD "have contributed to his diabetes including limited physical activity and poor diet." 

In December 2014, a VA medical opinion was obtained regarding the relationship between the Veteran's PTSD and his diabetes. Following a review of the claims file, the VA examiner opined that the Veteran's diabetes was less likely than not proximately due to or aggravated by his PTSD. The VA examiner noted that the date of diagnosis for diabetes predated the effective date of the grant of service connection for PTSD. The VA examiner also noted that the Veteran did not have an eating disorder causing his obesity during the diagnostic phase of his diabetes. The VA examiner further noted that VA treatment records did not reveal any acute flare or chronic permanent aggravation of the Veteran's diabetes by his PTSD. The VA examiner noted current diagnostic testing indicated a normal blood glucose level. 

In the June 2015 Remand, the Board found the December 2014 VA medical opinion to be of low probative value. The Board noted that the VA examiner indicated that the date of diagnosis for diabetes predated the effective date of the grant of service connection for PTSD. The Board found it unclear whether the VA examiner "considered that there were indications that the Veteran had PTSD prior to 2007 and may have had PTSD beginning in 1987, prior to a diagnosis of diabetes." Accordingly, the Board requested that the Veteran be afforded a new VA examination. 

Following VA examination in January 2016, the VA examiner opined that the Veteran's diabetes mellitus was less likely than not caused or aggravated by the service-connected PTSD. As rationale, the VA examiner indicated that "there is no plausible mechanism to explain how a mental health illness such as PTSD would affect pancreatic function or insulin resistance." 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a nexus between his diabetes mellitus and PTSD through his own lay assertions, the Board finds that the Veteran is not competent to provide such evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. 456, 462. Consequently, the Veteran's statements that attempt to relate diabetes mellitus to his PTSD are of no probative value. 

In contrast, the January 2016 VA examiner opined that the Veteran's diabetes mellitus was less likely than not related to his service-connected PTSD. The VA examiner specifically indicated that "there is no plausible mechanism to explain how a mental health illness such as PTSD would affect pancreatic function or insulin resistance." The VA examiner's opinion is competent and probative medical evidence against the Veteran's claim. This opinion is consistent with the December 2014 VA examiner's opinion that VA treatment records did not reveal any acute flare or chronic permanent aggravation of the Veteran's diabetes by his PTSD. There are no conflicting competent medical opinions of record.

As the preponderance of the evidence demonstrates that the Veteran was not exposed to herbicides during service, did not experience chronic symptoms of diabetes mellitus in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for diabetes mellitus also may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's diabetes mellitus and either his active service or service-connected PTSD, the Board finds that service connection on either a direct or secondary basis may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


